Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	                                   Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the playback device" in line 13.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2002/0046023) in view of Beason (US 2009/0191854).
As to claim 17, Fujii teaches a method to be performed by a network microphone device (Fig.6, 600), the method comprising:
detecting that the device switch is in a first position; (Fig.5, 503; Par.71)
after detecting, enabling a first mode, wherein enabling the first mode comprises (i) disabling voice input processing via a cloud-based voice assistant service (speech recognition unit on server 505) and (ii) enabling/switching voice input processing via a local natural language unit (speech recognition on client 504); (Fig.9)
while the first mode is enabled, (i) capturing sound data associated with a first voice input via the one or more first microphones, S401, and (ii) detecting, via a local natural language unit, that the first voice input comprises sound data matching one or more keywords (registered keyword), S403, from a local natural language unit library of the local natural language unit;

causing the playback device, (client device 600), to perform a first command according to the determined intent; (S408)
detecting that the device switch is in a second position; (Fig.9, 903-2, 505; Fig.5, 503) and
 enabling the second mode,S404 wherein enabling the second mode comprises enabling voice input processing via the cloud-based voice assistant service, S405. (Figs.4-11; Pars.48-54, 64-72)

    PNG
    media_image1.png
    773
    520
    media_image1.png
    Greyscale



It is noted that Fujii doesn’t explicitly teach detecting the device orientation. However, Beason teaches a method for toggling between a first mode and a second mode where the toggling between the modes is made by an orientation detector detecting the physical orientation of the device (Fig.5; Par.4). 
The modification, in Fujii’s teaching, would have been obvious to one of ordinary skill in the art before the time of applicant’s invention as an alternative means to selects between the client and server mode.
As to claim 19, Fujii teaches disabling voice input processing via the local natural language unit (S404).
As to claim 20, Fujii teaches pairing the NMD to a network device and wherein performing the first command comprises transmitting an instruction over a local area network to the network device (Fig.6).
Regarding claims 1, 3, 4, 9 and 11-16, the corresponding device and system comprising the steps addressed in the claims above are analogous therefore rejected as being unpatentable over Fujii and in view of Beason for the foregoing reasons.
As to claims 5-6, It is inherent the devices controlled can include smart illumination/lighting and playback devices
As to claim 7, Fujii teaches while the second mode is enabled, (i) detecting a sound data stream associated with a second
voice input; (ii) detecting a wake-word in the second sound data stream; and (iii) after detecting the wake-word, transmitting the second sound data stream to one or 
As to claim 8, Beason teaches detecting, via the one or sensors/detectors, sensor data indicating that the housing has been re-oriented from the first orientation to the second orientation (Fig.5).
Allowable Subject Matter
Claims 2, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 10 and18 are allowable, because, Fujii doesn’t teach wherein enabling the first mode comprises disabling the one or more second microphones.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL ABEBE/           Primary Examiner, Art Unit 2657